      Case 2:19-cv-00150-WBV-JVM Document 2 Filed 01/09/19 Page 1 of 10



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF LOUISIANA

 PLUMBERS AND STEAMFITTERS LOCAL 60                CIVIL ACTION NO.: 2:19-cv-00150
 PENSION PLAN; and its Administrator,
 RANDY ROVIRA                                      JUDGE:

                        Plaintiff                  MAGISTRATE:
 VERSUS

 A H GUTHANS COMPANY, INC.;
 AHG SERVICES, INC.;
 ANTHONY GUTHANS, JR

                      Defendant




                                          COMPLAINT




       NOW INTO COURT, through undersigned counsel, come Plaintiffs, the Plumbers and
Steamfitters Local 60 Pension Plan, and its Administrator, Randy Rovira, who respectfully allege
the following:
                                    NATURE OF THE CLAIM
                                              1.
       This action is commenced to collect withdrawal liability in the amount of $395,104.00, as
determined under Section 4201 of ERISA, 29 U.S.C. §1381, and other monetary relief pursuant to
Sections 502(g)(2) and 4301(e) of ERISA, 29 U.S.C. §§1132(g)(2) and 1451(e), incurred by AH
Guthans Company, Inc. (“AH Guthans”) and the controlled group entities defined herein.
                                              2.
       AH Guthans and its controlled group entities incurred the withdrawal liability when when
AH Guthans effected a complete withdrawal from the Plumbers and Steamfitters Local 60
Pension Plan (“The Plan”), during the 2016-2017 Plan year.
        Case 2:19-cv-00150-WBV-JVM Document 2 Filed 01/09/19 Page 2 of 10



                                    JURISDICTION AND VENUE
                                                 3.
     Jurisdiction is conferred on this court by ERISA Sections 502(a)(3), (e)(1) and (f), and 4301(c),
29 U.S.C. §§1132(a)(3), (e)(1) and (f), and 1451(c), and by the provisions of 28 U.S.C. § 1331,
relating to any civil action or proceeding arising under the laws of the United States.
                                                 4.
     Venue is proper in this court pursuant to Sections 502(e)(2) and 4301(d) of ERISA, 29 U.S.C.
§§1132(e)(2) and 1451(d), because the Plan is administered in Metairie, Louisiana and is located
at 3515 I-10 Service Road, Metairie, Louisiana, 70002.
                                                 5.
     In accordance with Section 4301(g) of ERISA, 29 U.S.C. §1451(g), Plaintiffs will serve the
Pension Benefits Guaranty Corporation (“PBGC”) with a copy of this Complaint.


                                              PARTIES
                                                 6.
        The Plan is a multiemployer pension plan within the meaning of Sections 3(37) and
4001(a)(3) of ERISA, 29 U.S.C. §§1002(37) and 1301(a)(3), and an “employee pension benefit
plan” within the meaning of Sections 3(2)(A) and (3) of ERISA, 29 U.S.C. §§1002(2)(A) and (3),
established and maintained for the purpose of providing retirement and related benefits to
eligible participants and beneficiaries, and subject to the withdrawal liability provisions of ERISA.
                                                 7.
     Plaintiff Randy Rovira is the Administrator of the Plan and a fiduciary of the Plan within the
meaning of Section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A). The Plan is administered at 3515
I-10 Service Road, Metairie, Louisiana, 70002 under the direction of the Board of Trustees of the
Fund.
                                                 8.
        Pursuant to Sections 502(a)(3) and 4301(a)(1) of ERISA, 29 U.S.C. § 1132(a)(3), the
Plaintiffs are authorized to bring this action on behalf of the Plan, its participants and its
beneficiaries.


                                                  2
      Case 2:19-cv-00150-WBV-JVM Document 2 Filed 01/09/19 Page 3 of 10



                                               9.
       Defendant, AH Guthans Company, Inc. is a Louisiana corporation. It has been, at all
times relevant hereto, has been an employer within the meaning of Section 3(5) of ERISA, 29
U.S.C. § 1002(5). It has, at all material times, been engaged as a contractor or subcontractor in
the industry of plumbing and pipefitting work and, as such, has been, and continues to be, an
employer in an “industry affecting commerce” as defined in § 3(12) of ERISA, and 29 U.S.C. § 1002
(12). AH Guthans’ principal place of business is located at 2225 Piedmont St., Kenner, Louisiana.
AH Guthans may be served by delivering a copy of the summons to its registered agent for service
of process, Anthony Guthans, Jr., 2225 Piedmont St., Kenner, Louisiana 70062.
                                              10.
       Defendant AHG Services, LLC (“AHG”), is a Louisiana limited liability company. Upon
information and belief, AHG has, at all material times, been engaged as a contractor or
subcontractor in the industry of plumbing and pipefitting work and has been and continues to be
under the common control, and therefore within the controlled group, of AH Guthans. AHG’s
principal place of business is located at 2225 Piedmont St., Kenner, Louisiana. AHG may be served
by delivering a copy of the summons to its registered agent for service of process, Douglas
Guthans, 2225 Piedmont St., Kenner, Louisiana 70062.
                                              11.
       Defendant, Anthony Guthans, Jr., a domiciliary of Jefferson Parish, is a principal and to
the best knowledge and belief of the Plaintiffs, the sole or controlling owner of AH Guthans
Company, Inc. Anthony Guthans, Jr. has exercised control over the contributions due each
Plaintiff, which are Plan assets of each Plaintiff. He may be served at his address 2714
Independence Street, Suite 100, Metairie, Louisiana 70006.
                                              12.
       Upon information and belief, no party to this action has filed for protection under the U.S.
Bankruptcy Code during the time in which the action arose or thereafter.




                                                3
      Case 2:19-cv-00150-WBV-JVM Document 2 Filed 01/09/19 Page 4 of 10



                                        VIOLATION OF ERISA
                                                13.
          Paragraphs 1 through 11 of this Complaint are re-alleged as though fully set forth
herein.
                                                14.
          AH Guthans was a signatory employer to a Collective Bargaining Agreement with
Plumbers & Steamfitters Local Union No. 60 (“Local 60”), which bound AH Guthans to pay
monthly contributions to the Pension Fund, among other funds, on behalf of employees
covered under the Plan.
                                                15.
          The Collective Bargaining Agreement between AH Guthans and Local 60 was
terminated on or about September 30, 2016, following a dispute regarding delinquent fringe
benefit contributions.
                                                16.
          Subsequently, on or about October 1, 2016, AH Guthans effected a complete
withdrawal from the Fund, as that phrase is defined in ERISA § 4203(a), 29 U.S.C. 1383(a), during
the Plan Year 2016-2017. The complete withdrawal occurred because a company within AH
Guthans’s “controlled group,” AHG Services, LLC, continues to operate and compete within the
industry in the jurisdiction of the Plan.
                                                17.
          Pursuant to ERISA § 4202, 29 U.S.C. § 1382, AH Guthans’s complete withdrawal from the
Plan resulted in it and its “controlled group” entity, AHG, becoming liable to the Fund for AH
Guthans’s pro rata share of unfunded vested benefits (“Withdrawal Liability”), which was
calculated to be $395,104.00. (Exhibit A, Withdrawal Liability Assessment).
                                                18.
          Under ERISA §3, 29 U.S.C. §1002(37)(B), “all trades or businesses (whether or not
incorporated) which are under common control within the meaning of section 1301(b)(1) of
this title are considered a single employer.”




                                                 4
      Case 2:19-cv-00150-WBV-JVM Document 2 Filed 01/09/19 Page 5 of 10



                                              19.
       Under ERISA § 4001(b)(1), 29 U.S.C. § 1301(b)(1), “under regulations prescribed by the
corporation [Pension Benefit Guaranty Corporation], all employees of trades or businesses
(whether or not incorporated) which are under common control shall be treated as employed
by a single employer and all such trades and businesses as a single employer.”
                                              20.
       Upon information and belief, AHG and AH Guthans have at all times been and continue
to be under the common control of AH Guthans and Anthony Guthans, Jr.
                                              21.
       Anthony Guthans, Jr., the owner and Director of AH Guthans Company, Inc., personally
filed the Articles of Organization and the Limited Liability Company Initial Report for AHG
Services, LLC on or about on or about December 2, 2004. (Exhibit H, State of Louisiana Business
Filings for AHG Services, LLC).
                                              22.
       Anthony Guthans, Jr. remained the sole Member of AHG until October 4, 2012, at
which time Douglas Guthans, Anthony Guthans, Jr.’s son, was added as a Member of AHG and
Anthony Guthans Jr. was removed. (Exhibit H).
                                              23.
        Upon information and belief, both AH Guthans and AHG share and/or previously
shared a domiciliary address of 2225 Piedmont Street, Kenner, LA 70062. (Exhibit I, Louisiana
Business Filings for AH Guthans.)
                                              24.
       Upon information and belief, AH Guthans and AHG employ and/or have employed the
same workers and share and/or have shared equipment utilized in the performance of work
covered under the jurisdiction of the Plan.
                                              25.
       Upon information and belief, AHG was and continues to be performing mechanical
construction and/or plumbing work within the jurisdiction of the Plan.




                                               5
      Case 2:19-cv-00150-WBV-JVM Document 2 Filed 01/09/19 Page 6 of 10



                                              26.
           On March 19, 2018, the Plan, by way of letter to AH Guthans, demanded payment of
the withdrawal liability, which was computed at $395,104.00, payable in four (4) quarterly
payments of $86,783.60 with the final payment in the amount of $51,867.16 due on July 1,
2019. (Exhibit B, Guthans WL Notice).
                                              27.
       On April 25, 2018, Anthony Guthans personally requested review of the withdrawal
liability assessment, pursuant to ERISA § 4219, 29 U.S.C. § 1399. (Exhibit C, Guthans WL
Dispute Letter).
                                              28.
       In response to the request for review, the Trustees provided requested plan documents
on or about May 23, 2018. (Exhibit D, Administrator Response).
                                              29.
       On or about July 25, 2018, the Trustees provided via U.S. Mail and Certified U.S. Mail
notification of default in accordance with ERISA § 4219(c)(3)(5)(A), 29 U.S.C. § 1399(c)(3)(5)(A).
The notification stated that the Trustees would accelerate the withdrawal liability payment
schedule and pursue litigation of the matter if the default was not cured by September 23,
2018. (Exhibit E, 60 Day Notice).
                                              30.
       On September 24, 2018, AH Guthans, through counsel, corresponded with Plaintiffs
disputing the withdrawal liability assessment on the grounds that AH Guthans had ceased
operations and thus had not completely withdrawn under ERISA, and stating its intention to
cooperate and provide additional information needed to resolve the issue. (Exhibit F, Guthans
Letter).
                                              31.
       On October 11, 2018, Plaintiffs responded to the September 24, 2018 letter stating that
because AHG appears to be under the common control of AH Guthans, AHG is therefore
therefore within AH Guthans’s “controlled group” and requesting information regarding the




                                                6
      Case 2:19-cv-00150-WBV-JVM Document 2 Filed 01/09/19 Page 7 of 10



ownership and control of the “controlled group” entities. (Exhibit G, Guthans Letter
Response).
                                              32.
       Plaintiffs have received no response to their October 11, 2018 request for information.
                                              33.
       The Trustees have fully complied with all procedural prerequisites established by
ERISA, including providing the required notice of withdrawal liability under ERISA § 4019, 29
USC § 1399 and responding to Anthony Guthans’s request for review under ERISA § 4219, 29
USC § 1399.
                                              34.
       The date for AH Guthans to make its initial withdrawal liability payment was July 1,
2018; when payment was not received the Trustees issued a notice of default in accordance
with ERISA § 4219, 29 USC § 1399.
                                              35.
       ERISA 4219(C), 29 USC 1399(C) establishes a “pay now, dispute later scheme,”
notwithstanding any dispute.
                                              36.
       AH Guthans and AHG is in default of the withdrawal liability obligations, and
accordingly the Trustees are exercising their right under ERISA 4219, 29 USC 1399 to accelerate
the withdrawal liability amount and file a complaint in federal district court.
                                              37.
       ERISA § 4221, 29 USC 1401 provides that any dispute between an employer and a plan
sponsor of a multiemployer plan concerning an assessment of withdrawal liability must be
resolved through arbitration.
                                              38.
       The time period to initiate arbitration to dispute withdrawal liability is within a 60-day
period after the earlier of the date of notification to the employer of the assessment or 120
days after the employer request for review.




                                                7
      Case 2:19-cv-00150-WBV-JVM Document 2 Filed 01/09/19 Page 8 of 10



                                                39.
       The time period for AH Guthans to initiate arbitration has passed, as AH Guthans did
not initiate with 180 days of making its initial request for review on April 19, 2018.


       WHEREFORE, the Plaintiffs Funds pray that this Court deem the Complaint sufficient and,
after a trial on the merits, find for the Plaintiffs Funds, granting the following relief:

               1. Assume jurisdiction over this matter pursuant to 29 U.S.C.
                   §§1132(a)(3), (e)(1) and (f), and 1451(c);
               2. Enter an Order declaring AH Guthans Company, Inc. liable f or the
                   assessed withdrawal liability;
               3. Enter an Order declaring AHG Services, Inc., to be within the controlled
                   group of AH Guthans Company, Inc.
               4. Enter an Order for judgment in favor of Plaintiffs and against AH
                   Guthans Company, Inc. and AHG Services, LLC in an amount equal to
                   the assessed withdrawal liability (i.e., $395,104), plus interest and
                   liquidated damages;
               5. Enter an Order directing AH Guthans Company, Inc. and AHG Services,
                   LLC to pay to plaintiffs all reasonable attorneys’ fees, expenses and the
                   costs    of   research,    investigation,     initiation,   maintenance   and
                   prosecution of this claim; and
               6. Award plaintiffs such other and further relief as may be just, necessary
                   and proper.
                                              Respectfully submitted,

                                              ROBEIN, URANN,
                                              SPENCER, PICARD & CANGEMI, APLC

                                              /s/     Laura Cline
                                              Louis L. Robein (LA Bar No. 11307)
                                              Laura Cline (LA Bar No. 37074)
                                              2540 Severn Avenue, Suite 400
                                              Metairie, Louisiana 70002

                                                  8
      Case 2:19-cv-00150-WBV-JVM Document 2 Filed 01/09/19 Page 9 of 10



                                         Telephone: (504) 885-9994
                                         Facsimile: (504) 885-9969
                                         Email: lrobein@ruspclaw.com
                                                lcline@ruspclaw.com

                                         Attorneys for the Plumbers and Steamfitters Local
                                         60 Pension Fund et al.


Please Serve:

   AH GUTHANS COMPANY, INC.                        BRENT J. CARBO
   through its Registered Agent:                   Musgrave, McLachlan & Penn, L.L.C.
   Anthony Guthans, Jr.                            1515 Poydras Street
   225 Piedmont Street                             Suite 2380
   Kenner, LA 70062                                New Orleans, LA 70112

   ANTHONY GUTHANS, JR.                            AHG Services, LLC
   2714 Independence Street, Suite 100             through its Registered Agent:
   Metairie, LA 70006                              Douglas A. Guthans
                                                   225 Piedmont Street
                                                   Kenner, LA 70062




                                            9
     Case 2:19-cv-00150-WBV-JVM Document 2 Filed 01/09/19 Page 10 of 10




                                   CERTIFICATE OF SERVICE
       This is to certify that a copy of the foregoing Amended Complaint has been served by

certified mail, as required by Section 502(h) of the Employee Retirement Income Security Act of

1974, 29 U.S.C.§1132(h) this 9th day of January 2019 on the following:

 Steven T. Mnuchin                                  Alexander Acosta, Secretary of Labor
 Secretary of the Treasury                          U.S. Department of Labor
 15th and Pennsylvania Avenue, N.W.                 200 Constitution Avenue, N.W.
 Washington, DC 20220                               Washington, DC 20002




                                               10
